DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the pocket is formed in the recess and extends into the recess toward the reference plane” in line 20-21 is indefinite as to how to pocket is formed in the recess and also extends into the recess.
Claims 2-10 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitagawa (JP2016055360).
Regarding claim 1, Kitagawa teaches a cutting tool (300b) (See Fig. 13), comprising: a holder (100b) having a bar shape extended along a central axis from a first end to a second end and comprising a pocket (See modified Fig. 11 and 12 depicting the first end, second end, central axis, and the pocket); and a cutting insert (200b) located in the pocket (See modified Fig. 13), the holder (100b) further comprising an upper surface, a lower surface located on a side opposite to the upper surface (See modified Fig. 13 depicting the upper and lower surface), a first end surface located between the upper surface and the lower surface and located on a side of the first end (See modified Fig. 13), a first side surface located between the upper surface and the lower surface and located from the first end to the second end (See modified Fig. 13 depicting the first side surface), a recess opening into the first end surface and the first side surface (See modified Fig. 13 depicting the recess), a first flow path (154) which is located along the central axis and comprises an inflow port (See modified Fig. 11 depicting the central axis), and a second flow path (152) which is located closer to the upper surface than the recess (See modified Fig. 12), connects to the first flow path and comprises an outflow port (150) (See modified Fig. 12), wherein an imaginary plane that passes through the central axis and is orthogonal to the lower surface is a reference plane (See modified Fig. 11 depicting the imaginary plane), and the pocket is formed in the recess and extends into the recess toward the reference plane (See modified Fig. 10 and 13 depicting the pocket formed in the recess and extends toward the reference plane).


    PNG
    media_image1.png
    494
    535
    media_image1.png
    Greyscale

Modified Fig. 10 of Kitagawa (JP2016055360)


    PNG
    media_image2.png
    504
    1113
    media_image2.png
    Greyscale
Modified Fig. 11 of Kitagawa (JP2016055360)

    PNG
    media_image3.png
    693
    1016
    media_image3.png
    Greyscale

Modified Fig. 12 of Kitagawa (JP2016055360)


    PNG
    media_image4.png
    689
    928
    media_image4.png
    Greyscale

Modified Fig. 13 of Kitagawa (JP2016055360)
Regarding claim 2, Kitagawa teaches the cutting tool according to claim 1, wherein the second flow path (152) is extended along the central axis in a front view of the upper surface (See modified Fig. 11 depicting the second flow path 152 along the central axis), and the second flow path (152) declines toward the lower surface in the direction of the first end in a front view of the first side surface (See modified Fig. 12 depicting the second flow path declining toward the lower surface).
Regarding claim 3, Kitagawa teaches the cutting tool according to claim 1, wherein the recess comprises a bottom surface which the pocket opens and has a flat shape (See modified Fig. 13 depicting the recess comprising a bottom surface and flat shape), and the bottom surface inclines toward the reference plane in the direction of the second end (See modified Fig. 13 depicting the proposed direction that depicts the recess’ inclination toward the reference plane in the direction of the second end).
Regarding claim 4, Kitagawa teaches the cutting tool according to claim 1, wherein the recess comprises a bottom surface which the pocket opens and has a flat shape (See modified Fig. 13 depicting the recess comprising a bottom surface and flat shape), and the bottom surface inclines toward the reference plane as going toward in the direction of the lower surface (See modified Fig. 13 depicting the proposed direction depicting the recess’ inclination toward the reference plane in the direction of the lower surface)
Regarding claim 5, Kitagawa teaches the cutting tool according to claim 1, wherein the first side surface comprises a first region located intermediate the second end and the recess (See modified Fig. 12 depicting the first region intermediate the second end and the recess), and a second region located closer to the upper surface than the recess (See modified Fig. 12 depicting the second region located closer to the upper surface than the recess), and the second region is located closer to the reference plane than the first region (See Fig. 11 depicting the second region is located closer to the reference plane than the first region).
Regarding claim 8, Kitagawa teaches the cutting tool according to claim 5, wherein an entirety of the second flow path (152) is overlapped with the second region in a transparent front view of the first side surface (See modified Fig. 12 depicting the second region overlapping the second flow path 152).
Regarding claim 10, Kitagawa teaches a method for manufacturing a machined product, comprising: rotating a workpiece (W) (See Fig. 17 depicting the workpiece W and its rotational axis G); bringing the cutting tool according to claim 1 into contact with the workpiece being rotated (See Fig. 17); and moving the cutting tool away from the workpiece (See Fig. 17 and 18 and paragraphs 0002-0003).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (JP2016055360).
Regarding claim 6, Kitagawa teaches the cutting tool according to claim 5. Although it is suggested in modified Fig. 13 that the distance between the first region and second region is shorter than the distance between the second region and the recess,  Kitagawa fails to specifically teach wherein a difference between a distance from the first region to the reference plane and a distance from the second region to the reference plane is smaller than a difference between a distance from the recess to the reference plane and the distance from the second region to the reference plane surface. Nevertheless, the relationship of these features is a result effective variable because it impacts tool clearance and tool integrity. Thus, it would have been obvious to one of ordinary skill in the art to modify Kitagawa’s distance from the first region to the second region to be shorter than the distance from the second region to the recess to have the claimed relationship in order to optimize the relationship between clearance and tool integrity based upon operational parameters. See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"). See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (JP2016055360) in view of Luik (US20140030033).
Regarding claim 7, Kitagawa teaches the cutting tool according to claim 5. However, Kitagawa fails to specifically teach wherein the second region is parallel to the reference plane.
Luik teaches wherein the second region is parallel to the reference plane (See modified Fig. 2C depicting the reference plane and the second region).


    PNG
    media_image5.png
    566
    455
    media_image5.png
    Greyscale

Modified Fig. 2C of Luik (US20140030033)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region of Kitagawa to be parallel to the reference plane, as taught by Luik. Doing so would provide tool integrity over the second flow path overlapped by the second region. 

Claim 1-3, 5-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US20170341152) in view of Kitagawa (JP2016055360).
Regarding claim 1, Ida teaches a cutting tool, comprising: a holder (20) having a bar shape extended along a central axis from a first end to a second end and comprising a pocket (22) (See modified Fig. 8 depicting the bar shaped holder 20 along a central axis from a first end to a second end and see Fig. 12 depicting the pocket 22); and a cutting insert (1) located in the pocket (22) (See Fig. 7), the holder further comprising an upper surface, a lower surface located on a side opposite to the upper surface (See modified Fig. 7 depicting the upper surface, lower surface), a first end surface located between the upper surface and the lower surface and located on a side of the first end (See modified Fig. 7 depicting the first end surface), a first side surface located between the upper surface and the lower surface and located from the first end to the second end (See modified Fig. 7 depicting a first side surface), a recess opening into the first end surface and the first side surface (See modified Fig. 12 depicting the recess), wherein an imaginary plane that passes through the central axis and is orthogonal to the lower surface is a reference plane (See modified Fig. 8 depicting the central axis and reference plane), and the pocket is formed in opens into the recess and extends into is recessed from the recess toward the reference plane (See modified Fig. 12 depicting the recess and the pocket). However, Ida fails to specifically teach a first flow path which is located along the central axis and comprises an inflow port, and a second flow path which is located closer to the upper surface than the recess, connects to the first flow path and comprises an outflow port. 


    PNG
    media_image6.png
    374
    687
    media_image6.png
    Greyscale

Modified Fig. 7 of Ida (US20170341152)


    PNG
    media_image7.png
    288
    742
    media_image7.png
    Greyscale

Modified Fig. 8 of Ida (US20170341152)

    PNG
    media_image8.png
    602
    840
    media_image8.png
    Greyscale

Modified Fig. 12 of Ida (US20170341152)
Kitagawa teaches a first flow path (154) which is located along the central axis and comprises an inflow port, and a second flow path (152) which is located closer to the upper surface than the recess, connects to the first flow path (154) and comprises an outflow port (150), wherein the second flow path (152) is extended along the central axis in a front view of the upper surface, and the second flow path  (152) declines toward the lower surface in the direction of the first end in a front view of the first side surface (See modified Fig. 11 and 12 depicting the first flow path, second flow path, and the orientation of the first and second flow path relative to the central axis and lower surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Ida to have a first and second flow path, as taught by Kitagawa. Doing so would provide cooling means to the cutting interface during machining processes.
	Regarding claim 2, Ida as modified teaches the cutting tool according to claim 1, wherein the second flow path is extended along the central axis in a front view of the upper surface, and the second flow path declines toward the lower surface in the direction of the first end in a front view of the first side surface. Ida as modified teaches the second flow path extending along the central axis and declining toward the lower surface. See 103 rejection of claim 1 over Ida in view of Kitagawa and modified Fig. 11-12 of Kitagawa.
Regarding claim 3, Ida as modified teaches the cutting tool according to claim 1, wherein the recess comprises a bottom surface which the pocket opens and has a flat shape (See modified Fig. 12 depicting the recess comprising a bottom surface and flat shape), and the bottom surface becomes inclines toward the reference plane in the direction of the second end (See modified Fig. 9 depicting the bottom surface inclines toward the reference plane).


    PNG
    media_image9.png
    797
    720
    media_image9.png
    Greyscale

Modified Fig. 9 of Ida (US20170341152)
Regarding claim 5, Ida as modified teaches the cutting tool according to claim 1, wherein the first side surface comprises a first region located intermediate the second end than and the recess (See modified Fig. 10 depicting the first region and second region), and a second region located closer to the upper surface than the recess (See modified Fig. 10), and the second region is located closer to the reference plane than the first region (See modified Fig. 11 depicting the second region closer to the reference plane than the first region).
Regarding claim 6, Ida as modified teaches the cutting tool according to claim 5, wherein a difference between a distance from the first region to the reference plane and a distance from the second region to the reference plane is smaller than a difference between a distance from the recess to the reference plane and the distance from the second region to the reference plane (See modified Fig. 11 depicting the distance of the first region to the reference plane, the distance between the second region to the reference plane, and the distance of the recess to the reference plane, and their relationships to each other).

    PNG
    media_image10.png
    754
    732
    media_image10.png
    Greyscale

Modified Fig. 11 of Ida (US20170341152)
Regarding claim 8, Ida as modified teaches the cutting tool according to claim 5, wherein an entirety of the second flow path is overlapped with the second region in a transparent front view of the first side surface. Ida as modified by Kitagawa teaches the second flow path, and the second region would overlap the second flow path from the modification (See modified Fig. 12 of Kitagawa depicting the second flow path, See 103 rejection of claim 1 over Ida in view of Kitagawa).
Regarding claim 9, Ida as modified teaches the cutting tool according to claim 1, wherein the cutting insert comprises a cutting edge (5d) (See Fig. 9), and the cutting edge extends in a direction away from the reference plane so as to protrude from than the first side surface (See modified Fig. 9 depicting the reference plane, the first side surface, and the cutting edge 5d protruding from the first side surface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722